Exhibit FOR IMMEDIATE RELEASE June 18, PACIFIC ASIA PETROLEUM, INC. TO HOST INVESTOR CONFERENCE CALL ON ENHANCED OIL RECOVERY AND PRODUCTION VENTURE AND PROVIDE OPERATIONAL UPDATE Hartsdale, N.Y. June 18, 2009 – Pacific Asia Petroleum, Inc. (OTC BB: PFAP.OB) announced today that it will host a conference call with its shareholders on June 30, 2009. The Company’s President and CEO, Frank Ingriselli, will discuss its recently signed Enhanced Oil Recovery & Production (“EORP”) venture and also provide anupdate on the Company’s operations. At the end of the presentation, there will be a period to take shareholder questions. Date: June 30, 2009 (Tuesday) Time: 1:30pm PST / 4:30pm EST Participate: To participate in the conference call, please dial (877) 723-9502 (U.S) at least 10 minutes prior to the start of the call. Listen only: A live webcast of the call will be available at the Company's website www.papetroleum.com.
